DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 8/23/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Allowable Subject Matter
Claims 27-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a method for reshaping individual beams of a beam pattern, the method being performed by a control node, the method comprising:
determining the beam pattern by distributing available transmission energy in individual beams according to a weighted combination of the individual beams, wherein different weights are applied for at least two of the individual beams, and wherein the weighted combination of the individual beams is based on radio propagation channel properties;
truncating transmission energy of the individual beam with a highest transmission energy in the beam pattern to not be over a threshold; and
redistributing the truncated transmission energy among remaining individual beams in the beam pattern other than the individual beam with the highest transmission energy, thereby reshaping the individual beams of the beam pattern.
The closest prior art of Zirwas et al. (US 2019/0036578) discloses everything described above.
However, the prior art does not disclose: 
the remaining individual beams, according to the beam pattern, have transmission energies distributed according to a transmission energy ratio, and
the transmission energy is redistributed among the remaining individual beams to preserve the transmission energy ratio of these remaining individual beams.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2016/0183143)
Sandell et al. (US 2009/0202009)
Chapman et al. (WO 2018/046080)
Ansari et al. (WO 2018/027677)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/25/2022